ORDER
PER CURIAM.
John Edward Tyler (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found Defendant guilty of first degree statutory rape in violation of Section 566.032 RSMo 1994. Defendant was also charged with felony sexual conduct with a minor by indecent exposure in violation of Section 566.083 RSMo Cum.Supp.1998, a charge for which he was acquitted. The trial court sentenced Defendant to fifteen years imprisonment for first degree statutory rape.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).